Citation Nr: 0033351	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, to 
include due to undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety and depression due to 
undiagnosed illness.

3.  Entitlement to service connection for a heart disorder, 
claimed as angina, to include chest pain due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
April 1961, and from October 1990 to May 1991.  He served in 
Southwest Asia from November 28, 1990, to April 17, 1991.  He 
also had service in the Florida Army National Guard, 
including a period of active duty for training in May 1988.  

This matter arises from a decision rendered in January 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied claims for 
service connection for hemorrhoids, a nervous condition, 
angina, an ulcer condition, memory loss, dizziness, headaches 
and fatigue.  A timely notice of disagreement and substantive 
appeal were received only as to the denials of the claims for 
hemorrhoids, a nervous condition and angina, and the claims 
for an ulcer condition, memory loss, dizziness, headaches and 
fatigue are therefore not before the Board at this time.  

In his substantive appeal, received in February 1999, the 
veteran indicated that he wanted a hearing before a Board of 
Veterans' Appeals (Board) member sitting at a local VA office 
(Travel Board hearing).  In June 2000, the RO sent the 
veteran notice that a hearing was scheduled on July 20, 2000.  
Subsequently, the veteran failed to appear for his scheduled 
hearing, and the claims folder does not indicate that the 
veteran filed a motion for a new hearing.  Accordingly, the 
Board will proceed without further delay.


REMAND

The veteran asserts that he has hemorrhoids, a nervous 
condition, and angina as a result of his service, to include 
as due to an undiagnosed illness.  With regard to the claim 
for hemorrhoids, the veteran argues that he developed 
hemorrhoids during active duty for training (ACDUTRA) in May 
1988.  See veteran's statement accompanying his substantive 
appeal, received in February 1999; see also 38 U.S.C.A. 
§ 101(21), (24) (West 1991); 38 C.F.R. § 3.6(a), (d) (2000).

Service medical records show that the veteran was treated for 
hemorrhoids in May 1988 while on active duty for training.  
In addition, he was treated for symptoms associated with 
hemorrhoids and an anal fissure during November 1990, while 
on active duty.  Although the RO determined that the 
veteran's hemorrhoids existed prior to service, and were not 
aggravated thereby, see 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2000), the exact basis for the RO's 
decision is unclear.  Specifically, neither the RO's January 
1998 decision, nor the statement of the case, specifies the 
medical evidence used to arrive at this decision.  

The claim for angina is further complicated by the fact that 
there is some evidence of cardiovascular symptomatology dated 
between the veteran's first and second periods of active 
duty.  See e.g., reports of Dr. Bonner dated in August 1986 
(noting chest pains) and June 1989 (noting possible transient 
ischemic attacks, or TIAs).  It does not appear that the 
claims files contain a medical opinion which addresses the 
issue of aggravation as to either preexisting hemorrhoids or 
preexisting angina.  On remand, the veteran should be 
afforded VA examination of his rectum and anus, to include an 
opinion as to whether the veteran's hemorrhoids existed prior 
to service, and, if so, whether they were aggravated thereby.  
Likewise, the veteran should be afforded VA cardiology 
examination, to include an opinion as to whether the 
veteran's angina existed prior to service, and, if so, 
whether it were aggravated thereby.

With regard to all of the claims, it appears that the veteran 
has argued, in part, that the provisions applicable to Gulf 
War veterans with undiagnosed illnesses are applicable to his 
claims.  See e.g., notice of disagreement, received in May 
1998; see also 38 U.S.C.A. § 1117 (West Supp. 2000); 
38 C.F.R. § 3.317 (2000). 

In this case, VA and non-VA post-service medical evidence 
shows that the veteran has been diagnosed with hemorrhoids, 
angina and anxiety.  However, although the RO's decision and 
the statement of the case noted the law pertaining to claims 
based on undiagnosed illnesses, a review of the reasons and 
bases for the decisions as contained in the RO's decision, 
and the statement of the case, shows that it does not appear 
that the RO has actually applied the laws and regulations 
pertaining to undiagnosed illnesses to the claims in issue.  
Under the circumstances, the Board has determined that it 
cannot issue a decision on the veteran's claims without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, given 
the complexities of these claims, the Board finds that 
medical and etiological opinions may be of considerable 
assistance to VA, and should be scheduled prior to the 
adjudication of these claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 (2000) 
("Veterans Claims Assistance Act").  

Finally, the Board notes that in a statement accompanying his 
substantive appeal, the veteran appears to assert that he 
participated in combat, and therefore that the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) are for application in his 
case.  As the veteran did not argue that he participated in 
combat prior to the RO's decision, the RO has not had the 
opportunity to discuss the applicability of 38 U.S.C.A. 
§ 1154(b).  On remand, the RO should discuss the 
applicability of 38 U.S.C.A. § 1154(b).

It is noted that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act.  Among other things, this law redefines the obligations 
of the VA with respect to the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In this regard, the Board notes that the veteran apparently 
reported treatment by a Dr. Shirley from November 1987 to 
November 1988.  The Board advises the veteran that the RO 
requested treatment records from Dr. Shirley at 720 NW 22nd 
Rd., Lauderhill, FL 33313, in a letter dated May 9, 1995, and 
that Dr. Shirley did not respond.

The Board also notes that the veteran reported treatment by a 
Dr. Romalee Howard from April 1961 to September 1978.  The 
Board advises the veteran that the RO requested treatment 
records from Dr. Howard at 1361 Prospect Rd., Bronx, NY, in a 
letter dated May 9, 1995, and that Dr. Howard did not 
respond.  Thereafter, by letter dated August 20, 1997, the RO 
requested treatment records from Dr. Howard at the same 
address with the zip code 10459.  That correspondence was 
returned to the RO marked "attempted, not known."  The 
Board notes that the file includes the veteran's 
authorization for release of information (VA Form 21-4142) 
for Dr. Howard and that that document provides Dr. Howard's 
home address.  The RO should attempt once again to develop 
Dr. Howard's treatment records by determining Dr. Howard's 
home zip code and then by mailing the correspondence to Dr. 
Howard's home address.

In addition, the record refers to private medical evidence 
which it appears that the RO has not as yet attempted to 
develop.  First, the records provided by Dr. Gutterman and 
the Westside Regional Medical Center indicate that the 
veteran was hospitalized at that facility in April or May of 
1992 with angina symptoms.  Second, the letter from the 
veteran's wife, received at the RO in April 1997, indicates 
that the RO was hospitalized for angina in January 1997 and 
also that he has received treatment from a Dr. Bernsley.  The 
RO should attempt to develop these records.

Further, in a letter from the veteran dated in January 1999, 
he reported that he believed that his medical treatment 
records during his Gulf War service had not been associated 
with the claims folder.  He reported that he had been on sick 
call three times during that service for his hemorrhoids and 
that he had received medication each time.  He suggested in 
that letter that an individual associated with his company, 
K.B., might be of assistance in developing those records.  A 
review of the service medical records does not reveal 
clinical treatment records during the veteran's period of 
service in the Gulf War.  Thus, the RO should make further 
attempts at developing these records.

Finally, the Board notes that the earliest treatment records 
of the Oakland Park VA Medical Center (MC) are dated in 
September 1994.  As VA records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain any additional VA medical records prior to a final 
decision in this case.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to develop 
clinical records from the veteran's period 
of service in the Gulf War, from November 
28, 1990, to April 17, 1991.  Any 
information received should be associated 
with the claims folders.  The RO shall 
inform the veteran if the VA is unable to 
secure any of the records sought.

2.  The RO should attempt to develop any 
additional pertinent evidence, including 
information concerning any of the 
veteran's clinical records from his period 
of service in the Gulf War, from the 
veteran's fellow servicemember, K.B., at 
the address the veteran provided in his 
January 1999 letter.  The RO should 
determining K.B.'s zip code prior to 
mailing any correspondence to that 
individual.  Any information received 
should be associated with the claims 
folders.  The RO shall inform the veteran 
if the VA is unable to secure any of the 
records sought.

3.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his hemorrhoids, depression, anxiety, 
or angina that has not already been made 
part of the record, and should assist him 
in obtaining such evidence.  In 
particular, the RO should make an effort 
to ensure that all relevant records of 
treatment have been obtained for review, 
including:

a.  All records of treatment from 
the Oakland Park VAMC developed 
prior to September 1994 and 
developed since April 1998; and

b.  All records of treatment from 
Dr. Romalee Howard at the home 
address provided by the veteran in 
the April 1995 VA Form 21-4142.  The 
RO should determine Dr. Howard's 
home zip code prior to mailing any 
correspondence to Dr. Howard's home 
address; and

c.  All records of treatment from 
Dr. Bernsley; and 

d.  Any additional records of 
treatment from Humana Health Care 
Plans and Drs. Gutterman and Bonner, 
Internal Medicine Associates of 
Plantation, 499 NW 70th Ave., Suite 
200, Plantation, FL 33317, 
particularly those developed since 
March 1995; and

e.  Any records of inpatient 
treatment in January 1997; and

f.  Any records of an April or May 
1992 hospitalization at Westside 
Regional Medical Center, 8201 West 
Broward Boulevard, Plantation, FL 
33324.

Any additional evidence received should be 
associated with the claims folder.  The RO 
shall inform the veteran if the VA is 
unable to secure any of the relevant 
records sought.

4.  The veteran should be afforded a VA 
psychiatric examination.  The examination 
should be conducted under any applicable 
protocol for Gulf War veterans claiming 
service connection for undiagnosed 
illnesses in order to determine the 
nature and extent of the veteran's 
psychiatric symptoms.  The claims files 
must be made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
All associated objective and subjective 
symptoms should be noted.  In particular 
if any psychiatric symptoms are 
attributed to any diagnosis, the examiner 
is asked to determine whether it is at 
least as likely as not that the disorder 
is the result of active service.  The 
examiner should also indicate, as 
appropriate, whether it is at least as 
likely as not that the veteran's signs 
and symptoms involving his psychiatric 
problems support a diagnosis of an 
undiagnosed illness consistent with the 
regulatory definition contained within 38 
C.F.R. § 3.317(b).  A complete rationale 
for any opinion expressed should be 
included in the examination report. 

5.  The veteran should be afforded a VA 
cardiovascular examination.  The 
examination should be conducted under any 
applicable protocol for Gulf War veterans 
claiming service connection for 
undiagnosed illnesses in order to 
determine the nature and extent of the 
veteran's chest pain.  The claims files 
must be made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
All associated objective and subjective 
symptoms should be noted.  In particular, 
the examiner is asked to offer an opinion 
as to each of the following questions: 

a.  If the examiner finds that a 
cardiac disorder, including angina, 
currently exists, is it clear that 
the disorder pre-existed the 
veteran's service?

b.  If it is clear that a cardiac 
disorder pre-existed the veteran's 
service, is it at least as likely as 
not that the disorder underwent a 
chronic or permanent worsening 
during the veteran's active military 
duty?

c.  If it is clear that a cardiac 
disorder pre-existed service, and it 
is at least as likely as not that it 
underwent a chronic or permanent 
worsening during the veteran's 
active military duty, can the 
worsening be clearly and 
unmistakably attributed to the 
natural progress of the condition, 
versus a service-related cause or 
event?

d.  If it is not clear that a 
cardiac disorder pre-existed the 
veteran's service, is it at least as 
likely as not that such disorder had 
its onset in service?

e.  If the veteran is diagnosed with 
cardiovascular disease, was it 
manifested to a compensable degree 
within one year of his separation 
from active duty in April 1991?

f.  If the veteran is not diagnosed 
with a cardiac disorder, is it at 
least as likely as not that the 
veteran's signs and symptoms 
involving his angina symptoms 
support a diagnosis of an 
undiagnosed illness consistent with 
the regulatory definition contained 
within 38 C.F.R. § 3.317(b)?

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

6.  The veteran should be afforded a VA 
examination of his rectum and anus.  The 
examination should be conducted under any 
applicable protocol for Gulf War veterans 
claiming service connection for 
undiagnosed illnesses in order to 
determine the nature and extent of the 
veteran's hemorrhoids.  The claims files 
must be made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
All associated objective and subjective 
symptoms should be noted.  In particular, 
the examiner is asked to offer an opinion 
as to each of the following questions:

a.  If the examiner finds that 
hemorrhoids currently exist, is it 
clear that the disorder pre-existed 
the veteran's service?

b.  If it is clear that hemorrhoids 
pre-existed the veteran's service, 
is it at least as likely as not that 
the disorder underwent a chronic or 
permanent worsening during the 
veteran's active military duty?

c.  If it is clear that hemorrhoids 
pre-existed service, and it is at 
least as likely as not that they 
underwent a chronic or permanent 
worsening during the veteran's 
active military duty, can the 
worsening be clearly and 
unmistakably attributed to the 
natural progress of the condition, 
versus a service-related cause or 
event?

d.  If it is not clear that 
hemorrhoids pre-existed the 
veteran's service, is it at least as 
likely as not that such disorder had 
its onset in service?

e.  If the veteran is not diagnosed 
with hemorrhoids, is it at least as 
likely as not that the veteran's 
signs and symptoms involving his 
rectum support a diagnosis of an 
undiagnosed illness consistent with 
the regulatory definition contained 
within 38 C.F.R. § 3.317(b)?

A complete rationale for any opinion 
expressed should be included in the 
examination report.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

8.  The RO should thereafter readjudicate 
the issues of entitlement to service 
connection for hemorrhoids; a psychiatric 
disorder, to include anxiety and 
depression; and a cardiovascular 
disorder, claimed as angina.  The RO 
should include a discussion of the 
applicability of 38 U.S.C.A. § 1154, and 
an analysis of the claims under the 
provisions of 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317 for disability due to 
undiagnosed illnesses.  If any of the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.

Thereafter, the record should be returned to the Board for 
further review.  The purpose of this REMAND is to comply with 
due process of law, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



